 S.ABRAHAM & SONS523S.Abraham&Sons, Inc.'andLocal 406, Interna-tionalBrotherhood2 of Teamsters, Chauffeurs,Warehousemen and Helpers of America S. Abra-ham & Sons, Inc.andWarehouseman's Independ-entLocal,3Petitioner.Cases 7-RM-841 and7-RC- 10603October 5, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, aninvestigation was conducted by the Regional Directorfor Region 7. On April 9, 1971, the Regional Directorinformed the Employer that as his investigationdisclosed the parties had not had a reasonable periodof time to bargain collectively subsequent to the grantof recognition to the Union, the petition was beingdismissed.Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a request for review with the National LaborRelations Board, and the Union filed a statement inopposition thereto.On May 5, 1971, the Board issued a Ruling onAdministrative Appeal by which it reinstated thepetitionand directed the Regional Director toproceed with a hearing to resolve substantial andmaterial issues of fact and law disclosed by theinvestigation and set forth in the appeal.On May 24 and June 34 and 4, 1971, a hearing washeldbeforeHearingOfficerGeorge Alexander.Following the hearing, the proceeding was transferredto the Board in Washington, D.C., pursuant toSection 102.67 of the Boards Rules and Regulations.Thereafter, briefs were filed by the Employer andLocal 406.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds they are freefrom prejudicial error. The rulings are hereby af-firmed.IHerein referredto as the Employer2Herein referredto as Local 4063Herein referred to as the Independent4On June 3, 1971, the secondday ofthe hearing,a petition wasfiled byWarehousemen'sIndependentLocal covering the same unit allegedappropriate inCase 7-RM-841The petitionwas numbered Case7-RC-10630 and,forpurposesofhearing, consolidatedwithCase7-RM-841.The Hearing Officer treated the Independent as havingUpon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations5 involved claim torepresent certain employees of the Employer.3.Local 406 contends that the instant petitions arebarred by the recognition agreement it and theEmployer executed on December 11, 1971, in contem-plation of later bargaining.6The record indicates that on December 10, 1971,Local 406 Business Agents Roger Groendyk and WillKellogg delivered to the Employer a letter stating thata majority of the employees had designated Local 406as their bargaining representative and demandingrecognition and bargaining on that basis. Althoughthe letter also stated Local 406 was willing to submitits authorization cards for checking by a neutral thirdparty, there is no evidence that any cardcheck wasever conducted. On the same day, the Employer'scounsel informed Union Secretary-Treasurer Kelleythat the Employer desired an election. Kelley stated,however, he had no intention of having an electionand that the Union intended to strike for voluntaryrecognition. On the following day, after several unionbusiness agents established a picket line at the plantand several employees did not report to work, theEmployer signed a recognition agreement with Local406. There had been only one meeting between theEmployer and Local 406 by the time the Employerfiled its petition, and no contract discussions wereheld during this meeting. No collective-bargainingagreement had been reached or signed at the time ofthe hearing.On this record we find no merit in Local 406'scontention that these petitions are barred by therecognition agreement. It is well settled that informalrecognition granted a union will not constitute a barto a petition where it does not affirmatively appearthat the employer extended recognition in good faithon the basis of a previously demonstrated showing ofmajority.7 There is no such affirmative showing in thepresent instance. Although it appears that a majorityof the employees did not report to work on December11, there is nothing in the record to show that it was, inthe circumstances, a manifestation of support ofLocal 406's claim for recognition. On these facts weare not satisfied that Local 406 affirmatively demon-intervenedinCase 7-RM-841 and treatedLocal406 as having intervenedin Case 7-RC-106035The status of Local406 was stipulated.Although Local406 refused tostipulate to the status of the Independent,the evidence to the record showsthe Independent is a labor organization within the meaning of the Act6 SeeDale'sSuperValu,Inc,181 NLRB No. 98'See, e.g.,JosephineFurnitureCompany, Inc,172 NLRB No. 22.193 NLRB No. 74 524DECISIONSOF NATIONALLABOR RELATIONS BOARDstrated its majority before recognition was extended.Accordingly,we find the recognition agreement is nota bar to an election.In view of the above,we find that there exists aquestion affecting commerce concerning the repre-sentationof certain employees of the Employer,within the meaning of Section 9(c)(1) and Section 2(6)and (7)of the Act.4.In accordance with the agreement of the parties,aThe parties agree that warehouse employees classified as price markersare eligible to vote in an election in a unit of warehousemen and drivers ifone is directed The parties, however, are uncertain as to whether the unitdescription should specifically include "puce markers" as a separatecategoryor consider them as encompassed under the general term"warehousemen " Since the record clearly reveals that price markers workin the warehouse under the same general supervision and conditions ofemployment as other warehouse employees, their inclusion in a warehouseunitisappropriateBut to avoid future misunderstandings, we includethem by name as a separate category9 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allwe find that the following employees of the Employerconstitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allwarehousemen,drivers and price markers,8excluding office clericals,salesmen, salesmentrainees,guards,and supervisors as defined in theAct.[Direction of Election9 omitted from publication.]parties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236;N LR B v. Wyman-Gordon Co.,394 U.S759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 7 within 7 daysafter the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.